Exhibit 10.1 Stericycle, Inc.Plan of Compensation for Outside Directors Annual Compensation Annual Compensation $125,000, payable in 12 equal monthly installments if payment in cash is elected (see “Minimum Ownership Requirements—Eligibility for Cash Payment,” below). This amount (a director’s “Annual Retainer”) is subject to adjustment as provided in the immediately following paragraph and will be reviewed annually and updated from time to time on the basis of formal or informal surveys of outside director compensation as determined by the Compensation Committee. If the annual meeting of stockholders (the “Annual Meeting”) in a given year occurs more than 10 days after or prior to the anniversary date of the prior year’s Annual Meeting, an incumbent director’s Annual Retainer will be increased or decreased, as the case may be, on a pro rata basis. The pro rata adjustment will be added to or subtracted from the Annual Retainer, as applicable, based on a fraction, the numerator of which is the number of days the Annual Meeting occurs after or prior to the anniversary date of the prior year’s Annual Meeting and the denominator of which is 365.For example, if the Annual Meeting for a given year occurs on May 21 and the prior year’s Annual Meeting occurred on May 1, an incumbent director’s Annual Retainer upon re-election at the Annual Meeting will be increased by an amount equal to $6,849.32 (20 days divided by 365 days, multiplied by $125,000) for a total Annual Retainer of $131,849.32. The amount of the Annual Retainer as so adjusted shall be used to determine the conversion of the director’s stock option and restricted stock unit (RSU) awards in accordance with the terms of this Plan of Compensation for Outside Directors (the “Plan”). Conversion to Option and RSU Award Subject to the election by an eligible director to receive payment of his or her Annual Retainer in cash, the normal form of payment of a director’s Annual Retainer will be (i) a stock option reflecting the conversion of 75% of the director’s Annual Retainer ($93,750) and (ii) an RSU award reflecting the conversion of 25% of the director’s Annual Retainer ($31,250). Number of Option Shares The option will be for a number of shares equal to the quotient obtained by dividing (i) 5 times the amount of the director’s Annual Retainer to be converted into an option ($93,750) by (ii) the average closing price of Stericycle stock during the period from the prior year’s Annual Meeting through the last trading day before the current Annual Meeting (the “measurement period average closing price”). Number of RSUs The RSU award will be for a number of shares equal to the quotient obtained by dividing (i) 2 times the amount of the director’s Annual Retainer to be converted into an RSU award ($31,250) by (ii) the measurement period average closing price. Grant Date and Exercise Price The option and RSU award will be granted on the date of the Annual Meeting (the “grant date”) upon a director’s election or re-election to the Board at the Annual Meeting each year. The exercise price of the option will be the closing price on the grant date. Vesting The option and RSU award will both fully vest on the first anniversary of the grant date. If a director dies, or if a director resigns for a good reason (in the judgment of the Board of Directors), a pro rata portion of the director’s option and RSU award will vest as of the date of the director’s death or resignation. This portion will be determined by multiplying the director’s option shares and RSUs by a fraction, the numerator of which is the number of months (including partial months) elapsed from the grant date to the date of the director’s death or resignation and the denominator of which is 12. Minimum Ownership Requirements Minimum Ownership All directors will be required to hold a minimum position in Stericycle stock.
